DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments, filed on September 9, 2021, with respect to objections to claims 4, 7, 10, and 13-16 have been considered and are persuasive. Objections to claims 4, 7, 10, and 13-16 have been withdrawn.
4.	Applicant's arguments with respect to the 35 U.S.C. 112(a) rejection of claims 1, 4, 7, 10, and 13-16  have been considered and are persuasive. Rejections of claims 1, 4, 7, 10, and 13-16  under 35 USC 112 have been withdrawn, with the exceptions noted below.
5.	Applicant's arguments with respect to the 35 U.S.C. 112(b) rejection of claims 1, 4, 7, 10, and 13-16 have been considered and are persuasive. Rejections of claims 1, 4, 7, 10, and 13-16 under 35 USC 112 have been withdrawn.
6.	Applicant’s arguments regarding rejection of claims 1, 4, 7, 10, and 13-16 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Tang ‘011 (US 2016/0323011) to clearly teach the amended limitations in claims 1, 4, 7, 10, and 13-16.

Claim Rejections - 35 USC § 112(a)
7.	Claims 1, 4, 7, 10, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 7 are amended to recite “transmit, to the base station, the PUSCH in the second subband based on a time offset for changing from the first subband to the second subband in the terminal.” However, the specification fails to show transmitting a PUSCH in a second subband based on a time offset for changing from a first subband to the second subband. While the specification teaches transmission of a PUSCH in an uplink subband (page 90, para 1-4), and further teaches transmission of a PUSCH based on a time offset (page 75, para 2), the specification does not disclose “transmit, to the base station, the PUSCH in the second subband based on a time offset for changing from the first subband to the second subband in the terminal”. Furthermore, the applicant did not provide support for the amended claims 1 and 7 in Remarks, nor include a disclaimer to indicate where in the original specification the support for the amended claims 1 and 7 is found by citing specific sections of the specification.
Claims 4 and 10 are amended to recite “receive, from the terminal, the PUSCH in the second subband based on a time offset for active subband change in the terminal.” However, the specification fails to show receiving a PUSCH in a second subband based on a time offset for changing from a first subband to the second subband While the specification teaches receiving a PUSCH in an uplink subband (page 90, para 1-4), and further teaches receiving a PUSCH based on a time offset (page 75, para 2), the specification does not disclose “receive, based on a time offset for active subband change in the terminal”. Furthermore, the applicant did not provide support for the amended claims 4 and 10 in Remarks, nor include a disclaimer to indicate where in the original specification the support for the amended claims 4 and 10 is found by citing specific sections of the specification.
Claims 13-16 are rejected as being dependent from rejected claims 1, 4, 7, and 10, respectively.

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4, 7, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yi ‘016 (US 2017/0290016, “Yi ‘016”; Yi ‘016 was filed on September 18, 2015, claiming priority to US provisional application 62/067970 filed on October 23, 2014, and thus Yi ‘016 was effectively filed before the claimed invention; further, the US provisional application 62/067970 fully supports all citations made in the rejection from the Yi ‘016 reference), in view of Tang ‘011 Kim ‘773 (US 2012/0147773, “Kim ‘773”), and further in view of Seo ‘625 (US 9,578,625, “Seo ‘625”).
Regarding claims 1 and 7, Yi ‘016 discloses a terminal in a wireless communication system (FIG. 29; item 900), the terminal comprising: 
a transceiver (FIG. 29; item 930); and
at least one processor (FIG. 29; item 910) configured to:
receive, from a base station, configuration information via radio resource control (RRC) signaling (para 58; UE receives configuration information via RRC signaling), 
the configuration information comprising information indicating a location of each of at least two downlink (DL) subbands and at least two uplink (UL) subbands configured for the terminal (para 7, 69, 73, and 81; UE receives configuration information that indicates a list of DL subbands subDLBW and a list of UL subbands subULBW used by the network and UE; the list of subbands includes subband center frequencies);
receive, from the base station, downlink control information (DCI) on a first subband among the at least two DL subbands (para 45 and 47; DCI is transmitted on the downlink in a frequency band),
wherein the DCI comprises a subband index indicating a second subband among the at least two UL subbands as an active subband for transmitting a physical uplink shared channel (PUSCH) (para 45, 47, 114, and 125; DCI indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI indicates the subband for transmitting the PUSCH, where the subband for transmitting the PUSCH is different from the subband DCI is received on) and 
para 47-48 and 50; DCI includes UL and DL scheduling information, including resource allocation information for the PUSCH), and
transmit, to the base station, the PUSCH in the second subband (para 45; UL transmission is in a frequency band; thus, PUSCH is transmitted in the frequency band).
Although Yi ‘016 discloses transmit, to the base station, the PUSCH in the second subband, Yi ‘016 does not specifically disclose transmit, to the base station, the PUSCH in the second subband based on a time offset for changing from the first subband to the second subband in the terminal.
Tang ‘011 teaches transmit, to the base station, the PUSCH in the second subband based on a time offset for changing from the first subband to the second subband in the terminal (FIG. 1, para 4-5; in frequency hopping, PUSCH is transmitted on a changing frequency resource, where the time unit of frequency hopping is a transmission time interval (TTI); thus, PUSCH is transmitted in changing frequency resources with a time offset equal to TTI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yi ‘016’s terminal that receives DCI with an indicator of an active subband, to include Tang ‘011’s PUSCH that is transmitted in changing frequency resources with a time offset equal to TTI. The motivation for doing so would have been to address a problem of resource conflict when M-PUSCH frequency hopping of an extended TTI and PUSCH frequency hopping of a 1-ms TTI are performed at the same time (Tang ‘011, para 8).
However, Yi ‘016 in combination with Tang ‘011 does not specifically disclose wherein the time offset is received from the base station.
Kim ‘773 teaches wherein the time offset is received from the base station (FIG. 8, para 94; base station broadcasts transmission time offsets per subband).
Kim ‘773, para 8).
However, Yi ‘016 in combination with Tang ‘011 and Kim ‘773 does not specifically disclose wherein size of the DCI is configured based on a size of the active subband.
Seo ‘625 teaches wherein size of the DCI is configured based on a size of the active subband (col. 15:46-55; when a bitmap of resource allocation for each subband of a plurality of subbands is included in a DCI, the size of the DCI depends on the size of the indicated subbands).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Yi ‘016, Tang ‘011, and Kim ‘773, to include Seo ‘625’s DCI size that depends on the size of indicated subbands. The motivation for doing so would have been to address the need for a resource allocation method in which how the system band is efficiently allocated is considered (Seo ‘625, col. 1:52-56).
Regarding claims 4 and 10, Yi ‘016 discloses a base station in a wireless communication system (FIG. 29; item 800), the base station comprising: 
a transceiver (FIG. 29; item 830); and
at least one processor (FIG. 29; item 810) configured to:
transmit, to a terminal, configuration information via radio resource control (RRC) signaling (para 58; UE receives configuration information via RRC signaling), 
para 7, 69, 73, and 81; UE receives configuration information that indicates a list of DL subbands subDLBW and a list of UL subbands subULBW used by the network and UE; the list of subbands includes subband center frequencies);
configure downlink control information (DCI) comprising a subband index indicating a second subband among the at least two UL subbands as an active subband for receiving a physical uplink shared channel (PUSCH) (para 45, 47, 114, and 125; DCI indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI is configured to indicate the subband for transmitting the PUSCH, where the subband for transmitting the PUSCH is different from the subband DCI is received on) and 
information indicating at least one resource allocated for the PUSCH within the active subband (para 47-48 and 50; DCI includes UL and DL scheduling information, including resource allocation information for the PUSCH), and
transmit, to the terminal, the configured DCI on a first subband (para 45 and 47; DCI is transmitted on the downlink in a frequency band); and
receive, from the terminal, the PUSCH in the second subband (para 45; UL transmission is in a frequency band; thus, PUSCH is transmitted in the frequency band).
Although Yi ‘016 discloses receive, from the terminal, the PUSCH in the second subband, Yi ‘016 does not specifically disclose receive, from the terminal, the PUSCH in the second subband based on a time offset for active subband change in the terminal.
Tang ‘011 teaches receive, from the terminal, the PUSCH in the second subband based on a time offset for active subband change in the terminal (FIG. 1, para 4-5; in frequency hopping, PUSCH is transmitted on a changing frequency resource, where the time unit of frequency hopping is a transmission time interval (TTI); thus, PUSCH is transmitted in changing frequency resources with a time offset equal to TTI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yi ‘016’s base station that transmits a DCI with an indicator of an active subband, to include Tang ‘011’s PUSCH that is transmitted in changing frequency resources with a time offset equal to TTI. The motivation for doing so would have been to support a base station, which operates in relatively wider bandwidth with conventional UEs, to perform data transmission and reception with a machine type communication (MTC) UE, which operates in a narrower bandwidth (Tang ‘011, para 4-5).
However, Yi ‘016 in combination with Tang ‘011 does not specifically disclose wherein the time offset is transmitted from the base station to the terminal.
Kim ‘773 teaches wherein the time offset is transmitted from the base station to the terminal (FIG. 8, para 94; base station broadcasts transmission time offsets per subband).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined base station of Yi ‘016 and Tang ‘011, to include Kim ‘773’s base station that broadcasts transmission time offsets per subband. The motivation for doing so would have been to address the problem of large overhead in reference signal transmission (Kim ‘773, para 8).
However, Yi ‘016 in combination with Tang ‘011 and Kim ‘773 does not specifically disclose wherein size of the DCI is configured based on a size of the active subband.
Seo ‘625 teaches wherein size of the DCI is configured based on a size of the active subband (col. 15:46-55; when a bitmap of resource allocation for each subband of a plurality of subbands is included in a DCI, the size of the DCI depends on the size of the indicated subbands).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined base station of Yi ‘016, Tang ‘011, and Kim ‘773, to include Seo ‘625’s DCI size that depends on the size of indicated subbands. The motivation for doing so would have been to address the need for a resource allocation method in which how the system band is efficiently allocated is considered (Seo ‘625, col. 1:52-56).
Regarding claims 13-16, Yi ‘016 in combination with Tang ‘011, Kim ‘773, and Seo ‘625 discloses all the limitations with respect to claims 1, 4, 7, and 10, respectively, as outlined above.
Further, Yi ‘016 teaches wherein the at least two subbands are within a downlink transmission bandwidth (para 73; multiple subbands are within a system bandwidth).

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1, 4, 7, 10, and 13-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 9, 13, and 17-20 of copending Application No. 16/702051, respectively, in view of Yi ‘016, further in view of Tang ‘011. Take an example of comparing claim 1 of pending application and claim 1 of copending application 16/702051:

Pending Application 16/702147 claim 1
Co-pending application 16/702051 claim 1

A method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, configuration information via radio resource control (RRC) signaling
receiving, from a base station, configuration information via radio resource control (RRC) signaling
the configuration information comprising information indicating a location of each of at least two  downlink (DL) subbands and at least two uplink (UL) subbands configured for the terminal
the configuration information comprising information indicating a location of each of at least two  subbands configured for the terminal
receiving, from the base station, downlink control information (DCI) on a first subband
receiving, from the base station, downlink control information (DCI), on a first subband
wherein the DCI comprises a subband index indicating a second subband
comprising a subband index indicating a second subband
wherein the time offset is received from the base station
wherein the time offset is received from the base station
wherein size of the DCI is configured based on a size of the active subband
wherein a size of the DCI is configured based on a size of the active subband


Although the co-pending application 16/702051 claim 1 teaches the configuration information comprising information indicating a location of each of at least two subbands configured for the terminal, the co-pending application 16/702051 claim 1 does not teach the configuration information comprising information indicating a location of each of at least two  downlink (DL) subbands and at least two uplink (UL) subbands configured for the terminal. 
Yi ‘016 teaches the configuration information comprising information indicating a location of each of at least two  downlink (DL) subbands and at least two uplink (UL) subbands configured for the terminal (para 7, 69, 73, and 81; UE receives configuration information that indicates a list of DL subbands subDLBW and a list of UL subbands subULBW used by the network and UE; the list of subbands includes subband center frequencies);
receiving, from the base station, downlink control information (DCI), on a first subband among the at least two DL subbands (para 45 and 47; DCI is transmitted on the downlink in a frequency band),
wherein the DCI comprises a subband index indicating a second subband among the at least two UL subbands as an active subband for transmitting a physical uplink shared channel (PUSCH) (para 45, 47, 114, and 125; DCI indicates UL frequency band location for transmitting PUSCH, which is different from the DL frequency band in a frequency division duplex (FDD) scheme; thus, DCI indicates the subband for transmitting the PUSCH, which is different from the subband DCI is received on) and 
information indicating at least one resource allocated for the PUSCH within the active subband (para 47-48 and 50; DCI includes UL and DL scheduling information, including resource allocation information for the PUSCH); and;
para 45; UL transmission is in a frequency band; thus, PUSCH is transmitted in the frequency band).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a terminal in a wireless communication system of the co-pending application 16/702051 claim 1, to include Yi ‘016’s UE that receives configuration information that indicates a list of DL subbands subDLBW and a list of UL subbands subULBW used by the network and the UE. The motivation for doing so would have been to provide a method for supporting a base station, which operates in wider bandwidth with conventional UEs, to perform communication with a MTC UE, which operates in a narrower bandwidth (Yi ‘016, para 5).
Although the co-pending application 16/702051 claim 1 in combination with Yi ‘016 discloses transmitting, to the base station, the PUSCH in the second subband, the co-pending application 16/702051 claim 1 in combination with Yi ‘016 does not specifically disclose transmitting, to the base station, the PUSCH in the second subband based on a time offset for changing from the first subband to the second subband in the terminal.
Tang ‘011 teaches transmitting, to the base station, the PUSCH in the second subband based on a time offset for changing from the first subband to the second subband in the terminal (FIG. 1, para 4-5; in frequency hopping, PUSCH is transmitted on a changing frequency resource, where the time unit of frequency hopping is a transmission time interval (TTI); thus, PUSCH is transmitted in changing frequency resources with a time offset equal to TTI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of the co-pending application 16/702051 claim 1 and Yi ‘016, to include Tang ‘011’s PUSCH that is transmitted in changing frequency resources with a time offset equal to TTI. The motivation for doing so would have been to address a problem of resource conflict when M-PUSCH frequency Tang ‘011, para 8).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474